In an action to, inter alia, rescind certain contracts, defendant Bank of Smithtown appeals from an order of the Supreme Court, Nassau County, entered October 18, 1978, which denied its motion to dismiss the complaint. Order affirmed, with $50 costs and disbursements. We agree with appellant that former subdivision 9 of section 302 of the Personal Property Law is inapplicable to the instant action. Plaintiff, however, has no need to resort to this provision, since the retail installment contract provides, in conformance with Federal Law (see 16 CFR 433.2), that the holder of the contract (appellant) is subject to all claims which the debtor (plaintiff) could assert against the seller (defendant Wade Marine Corp.). Appellant has not demonstrated in its motion papers that plaintiff has failed to state a cause of action or that a defense exists *898which is founded upon documentary evidence. Suozzi, J. P., Lazer, Gulotta, Shapiro and Cohalan, JJ., concur.